          Case 6:19-bk-08281-KJ      Doc 14    Filed 12/30/19   Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
                               www.flmb.uscourts.gov


In re:

Move4All, Inc.,                                      Case No.: 6:19-bk-08281-KJ
                                                     Chapter 11
           Debtor.
                              /

                             NOTICE OF APPEARANCE

         COMES NOW, Miriam G. Suarez, and files this Notice of Appearance for

Purposes of CM/ECF on behalf of Nancy J. Gargula, United States Trustee for Region

21.

         DATED:      December 30, 2019



                                           RESPECTFULLY SUBMITTED,

                                           NANCY J. GARGULA
                                           UNITED STATES TRUSTEE
                                           REGION 21

                                           By: /s/ Miriam G. Suarez
                                           Miriam G. Suarez, Trial Attorney
                                           Florida Bar No.: 756105
                                           United States Department of Justice
                                           Office of the United States Trustee
                                           George C. Young Federal Building
                                           400 W. Washington St., Suite 1100
                                           Orlando, FL 32801
                                           Telephone No.: (407) 648-6301, Ext. 126
                                           Facsimile No.: (407) 648-6323
                                           Miriam.G.Suarez@usdoj.gov
